5 F.3d 540NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNION BANK, Plaintiff-Appellant,v.LEXINGTON INSURANCE COMPANY, Defendant-Appellee.
No. 92-15576.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 12, 1993.Decided Sept. 2, 1993.

Appeal from the United States District Court, for the Northern District of California, D.C. No. CV-90-00565-VRW;  Vaughn R. Walker, District Judge, Presiding.
N.D.Cal.
AFFIRMED.
Before:  KOZINSKI, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
The district court did not err in concluding that the term "wrongful conversion" in the Lexington Insurance Company policies is ambiguous.  Accordingly, it did not abuse its discretion in admitting extrinsic evidence to construe that term.


3
The district court did not misapply the burden of proof.


4
We affirm the district court's judgment in favor of Lexington Insurance Company and against Union Bank, for the reasons stated by the district court in its Order on Cross Motions for Summary Judgment filed July 6, 1991 (corrected for clerical errors by order filed October 3, 1991), and its Findings of Fact and Conclusions of Law filed March 3, 1992.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3